DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
 
Response to Arguments
Regarding the status of the claims, Claims 1, 3-9, and 11-14 are pending. Claims 15-20 have been withdrawn. Claims 4 and 10 have been cancelled. 

Applicant’s arguments with respect to independent claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9, the claim verbiage “the surface defining an arcuate shape extending between the leading edge and the groove edge at a spanwise location” is indefinite. It is unclear if the surface defining an arcuate shape is extending along the entire spanwise direction or at one point along the span length of the rotor blade. Furthermore, it is unclear if the aforementioned surface is a surface which extends from the leading edge to a point along the chord length of the blade. The current claim verbiage appears to indicate that the aforementioned surface extends along the leading edge in the spanwise direction. For the purposes of examination, the Examiner is interpreting that the aforementioned surface extends from the leading edge of the rotor blade to the groove edge in the chordwise direction of the blade. 
Claims 3-8, and 11-14 are rejected as being dependent on rejected claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enevoldsen et al. (EP 3144525; hereinafter: “Enevoldsen”) in view of in view of Gollnick et al. (DE 102013210737, hereinafter: “Gollnick”).

In reference to Claim 1 
Enevoldsen discloses:
A rotor blade assembly (40) for a wind turbine (10), comprising: a rotor blade (20) comprising a leading edge (24, 241) and a surface (outer surface of 31 between leading edge and groove 32; surface on 32, surface on 25; Fig. 3), wherein the surface of the rotor blade comprises an inclined groove (inclined groove formed by 32; Fig. 3-6), the inclined groove being a one-sided groove having only one groove edge (see groove 32; Fig. 3-6), the surface defining an arcuate shape (shape formed by 31; Fig. 3) extending between the leading edge and the groove edge at a spanwise and chordwise location; 
Although Enevoldsen discloses the at least one add-on element is located on the surface of the rotor blade, Enevoldsen is silent that the at least one add-on element is bonded to the surface of the rotor blade. 
Gollnick teaches:
A rotor blade assembly (1) for a wind turbine ([0004] Translation of Gollnick), comprising: a rotor blade (10) comprising a surface (12) ([0086] Translation of Gollnick), wherein the surface of the rotor blade comprises an inclined groove (cutout 40 on surface 12; [0104] Translation of Gollnick); and at least one add-on element (21) mounted on the surface of the rotor blade via a bonding interface (mating surface on bottom of base body 22, [0106, 0108, 0114, 0115] Translation of Gollnick, adhesive layers 46, 52, 54,56) downstream of the inclined groove such that particulate matter in an airflow upstream of the at least one add-on element capable of being deflected away from the bonding interface (mating surface on base body 22, [0106] Translation of Gollnick ) between the surface (12) of the rotor blade and the at least one add-on element (21) ([0102-0110] Translation of Gollnick; Fig.1, 7a-7c).
Based on the teaching of Enevoldsen and Gollnick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 


    PNG
    media_image1.png
    855
    1027
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 7b of Gollnick.
In reference to Claim 9
Enevoldsen discloses:


Although Enevoldsen discloses the at least one add-on element is located on the surface of the rotor blade, Enevoldsen is silent that the at least one add-on element is bonded to the surface of the rotor blade. 
Gollnick teaches:
A rotor blade assembly (1) for a wind turbine ([0004] Translation of Gollnick), comprising: a rotor blade (10) comprising a surface (12) ([0086] Translation of Gollnick), wherein the surface of the rotor blade comprises an inclined groove (cutout 40 on surface 12; [0104] Translation of Gollnick); and at least one add-on element (21) 
Based on the teaching of Enevoldsen and Gollnick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one add-on element of Enevoldsen by using the bonding attachment methods as taught by Gollnick for the purpose of utilizing well-known bonding methods to attach the at least one add-on element to the rotor blade surface.
In reference to Claims 3 and 11
Enevoldsen as modified by Gollnick discloses:
The rotor blade assembly of claim 1 and the wind turbine of claim 9. In addition, Enevoldsen discloses the inclined groove (groove formed by 32) is formed such that a height of the surface of the rotor blade is more on an upstream side of the groove edge in comparison to a height of the surface of the rotor blade on a downstream side of the groove edge (see Fig. 3-6 of Enevoldsen).
In reference to Claims 4 and 12
Enevoldsen as modified by Gollnick discloses:


In reference to Claims 5 and 13
Enevoldsen as modified by Gollnick discloses:

The rotor blade assembly of claim 1 and the wind turbine of claim 9. In addition, Enevoldsen discloses a height of the groove edge (height of 31, 32) is more than a height of the bonding interface (height between bottom of 42 and surface of rotor blade surface) disposed between the surface of the rotor blade and the at least one add-on element (42) (Fig. 6, [0071]). 

In reference to Claim 6
Enevoldsen as modified by Gollnick discloses:
The rotor blade assembly of claim 1. Enevoldsen discloses a height of the groove edge (groove formed by 32) and a base height of the at least one add-on element (base of element 42) [0070-0071] (Fig. 5-6).
Enevoldsen is silent on the height of the groove edge is equal to the base height of the at least one add-on element (as claimed in Claim 6) and a height of the groove edge and a base height of the at least one add-on element are selected such that a height difference between the height of the groove edge and the base height is in a predefined tolerance range (as claimed in Claim 7)

Gollnick teaches:
A rotor blade assembly (1) for a wind turbine ([0004] Translation of Gollnick), comprising: a rotor blade (10) comprising a surface (12) ([0086] Translation of Gollnick), wherein the surface of the rotor blade comprises an inclined groove (cutout 40 on surface 12; [0104] Translation of Gollnick); and at least one add-on element (21) mounted on the surface of the rotor blade via a bonding interface (mating surface on bottom of base body 22, [0106] Translation of Gollnick ) downstream of the inclined groove. 
Gollnick also teaches a height of the groove edge (42) is equal to a base height (24 top of base body 22) of the at least one add-on element (21) (see annotated Figure 7b of Gollnick) ([0104] Translation of Gollnick, Fig. 1,7a-7c).
In addition, Gollnick teaches a height of the groove edge (42) and a base height (24 top of base body 22) of the at least one add-on element (21) are selected such that a height difference between the height of the groove edge and the base height is in a predefined tolerance range  (“In addition, a gap between the rotor blade surface 12 and the top 24 of the base body 22 is avoided, so that an aerodynamically optimal transition between the rotor blade surface 12 and the top 24 of the base body is ensured,” [0110] Translation of Gollnick.(Fig. 7a-7c).
Based on the teaching of Enevoldsen and Gollnick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the base height of the at least one add-on element of Enevoldsen to be equal to the height of the groove edge (as claimed in Claim 6) and select a height difference 

In reference to Claims 8 and 14
Enevoldsen as modified by Gollnick discloses:
The rotor blade assembly of claim 1 and the wind turbine of claim 9. In addition, Enevoldsen discloses the at least one add-on element comprises a vortex generator (42) [0070-0071] (Fig. 5-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AYE S HTAY/Examiner, Art Unit 3745                                                     

/David E Sosnowski/SPE, Art Unit 3745